Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016080782, filed on October 18th, 2016.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because number 45 is shown in the drawings but not in the specification. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chihiro et. al. (WO 2018066024A1, hereinafter Chihiro).
Regarding Claim 1:
Chihiro discloses:
A vehicle control device that controls a vehicle configured to be driven automatically, comprising: a long-term trajectory generating unit configured to generate, on a basis of external environmental information, a long-term trajectory having a long period whose operation cycle is relatively long.  Paragraph [0045] describes a long-term trajectory generating unit that producing a long-term trajectory, whose “temporal distance is relatively longer than the medium-term trajectory,” based on the local environment.
a short-term trajectory generating unit configured to generate a short-term trajectory in consideration of the generated long-term trajectory, and having a short period which is shorter than the long period.  Paragraph [0050] describes a short-term trajectory generating unit that is based on the long-term trajectory.
and an integrated control unit configured to control the long-term trajectory generating unit and the short-term trajectory generating unit.  Paragraph [0043] describe a overall control unit that synchronizes the tasks and controls both the long-term and short-term trajectory generating unit.
wherein, when performing automated driving, the integrated control unit is simultaneously configured to initiate generation of trajectories in the long-term trajectory generating unit and the short-term trajectory generating unit, while configured to control the vehicle in accordance with the short-term trajectory (St) before the long-term trajectory is generated.  Paragraph [0094] describes that a short-term trajectory is generated first and then a mid-term trajectory is generated.  This is equivalent to the claim because a medium-term trajectory unit is longer than a short-term trajectory and can therefore be considered a long-term trajectory.  It then describes that the short term trajectory is used and stored in storage unit 96 until the medium and long-term trajectories are created.  Then the medium and long-term trajectories are input into the short-term trajectory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chihiro and Daichi et. al. (CN 109791736A, hereinafter Daichi).
Regarding Claim 2:
Chihiro discloses:
The vehicle control device according to claim 1, wherein: the external environment recognition information includes static information whose state does not change, and dynamic information whose state changes.  Paragraph [0039] describes an outside world recognition unit that includes both static, the guardrail, the stop light, and the traffic light and dynamic information, such as obstacles and traffic participants.
Chihiro teaches the above inventions disclosed in claims 1 and 2.  Additionally, Chihiro teaches a long-term trajectory generating unit but it does not perform the function specified in the claims.  Chihiro does not teach a long-term trajectory generating unit that uses the vehicle static information and a short-term trajectory generating unit that uses both static and dynamic information to create a short-term trajectory.
Daichi teaches:
the long-term trajectory generating unit is configured to generate the long-term trajectory using the static information.  Paragraph [0059] describes a long-term trajectory generating unit that generates a long-term trajectory using static information, such as stored map information, the vehicle state information, the map information storage unit.  This long-term trajectory unit creates a road map, which takes into account information such as curvature of the road curve as the curvature does not change.
and the short-term trajectory generating unit is configured to generate the short-term trajectory using the static information and the dynamic information.  Paragraph [0061] describes a short-term trajectory generating unit describes generating a short-term trajectory from dynamic and static information.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chihiro to incorporate the teachings of Daichi to teach a long-term trajectory generating unit that uses the vehicle static information and a short-term trajectory generating unit that uses both static and dynamic information to create a short-term trajectory.  One would have been motivated to do so because the long-term trajectory generation unit is not concerned with immediate changes or obstacles on the road, and therefore only needs static information.  Additionally, the short-term trajectory generation unit is concerned with obstacles or changes on the road and needs the dynamic information.  However, it also needs the static information to continue along the road and the path designated by the long-term trajectory.

Regarding Claim 3:
Chihiro discloses:
The vehicle control device (12) according to claim 2, wherein the long-term trajectory (Lt) is a trajectory in which emphasis is placed on riding comfort.  Paragraph [0045] describes a long-term trajectory generating unit that takes into consideration the ride comfort such as abrupt steering wheel movement and abrupt acceleration.
and the short-term trajectory (St) is a trajectory in which emphasis is placed on responsiveness with respect to the external environment.  Paragraph [0048] describes a short-term trajectory that responds to immediate hazards that 

Regarding Claim 4:
Chihiro discloses:
The vehicle control device according to claim 1, wherein: the short-term trajectory generating unit, in addition to the short-term trajectory generating unit, is divided into a medium-term trajectory generating unit configured to generate a medium-term trajectory having a medium period that is relatively longer than the short period and relatively shorter than the long period.  Paragraph [0044] describes a medium-term trajectory generating unit that creates a medium-term trajectory that is longer than the short-term trajectory and shorter than the long-term trajectory.
and when performing automated driving, the integrated control unit is simultaneously configured to initiate generation of respective trajectories in the long-term trajectory generating unit, the short-term trajectory generating unit, and the medium-term trajectory generating unit.  Paragraph [0044] describes an overall control unit that controls the vehicle speed and steering by initiating the generation of the short-term, medium-term, and long-term trajectories.
while configured to control the vehicle in accordance with the short-term trajectory before the medium-term trajectory is generated, and when the medium-term trajectory is generated, configured to control the vehicle in accordance with the short-term trajectory with reference to the medium-term trajectory.  Paragraph 
and when the long-term trajectory is generated, configured to generate the short-term trajectory with reference to the medium- term trajectory that was generated with reference to the long-term trajectory, and configured to control the vehicle in accordance with the short-term trajectory.  Paragraph [0094] describes a long-term trajectory that is configured to aid the short-term trajectory with reference to the medium-term and long-term trajectory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art includes Tachibana et. al. (US Pub. No: 2015/0224987).
Tachibana: A travel assistance system that includes a moving object avoidance trajectory and a basic avoidance trajectory for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665